
	

113 HR 2148 IH: Synthetics are Dangerous Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2148
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Office of National Drug Control Policy
		  Reauthorization Act of 1998 to increase public awareness about the dangers of
		  synthetic drugs through the national youth antidrug media
		  campaign.
	
	
		1.Short titleThis Act may be cited as the
			 Synthetics are Dangerous Act of
			 2013.
		2.FindingsThe Congress finds as follows:
			(1)Synthetic drugs,
			 sometimes referred to as designer drugs, are chemical compounds produced in
			 clandestine laboratories to mimic or enhance the effects of schedule I
			 controlled substances such as methamphetamine, ecstasy, and marijuana.
			(2)Given the lack of
			 extensive medical research on many synthetic drugs and their various analogues,
			 the full scope of their harmful effects is not well understood.
			(3)The circumstantial
			 evidence of the harmful effects of synthetic drugs, particularly synthetic
			 cannabinoids (such as K2 and spice) and synthetic
			 stimulants (such as bath salts) are, nevertheless,
			 alarming—
				(A)in 2010, more than
			 11,000 individuals were admitted into the emergency room from complications
			 arising from synthetic drug use, and nearly 25 percent of those patients
			 required further medical treatment; and
				(B)in 2011, the
			 American Association of Poison Control Centers reported more than a two-fold
			 increase in the number of calls related to synthetic marijuana from the
			 previous year.
				(4)The harmful
			 effects of ingesting synthetic drugs include but are not limited to agitation,
			 anxiety, nausea, vomiting, tachycardia, elevated blood pressure, tremor,
			 seizures, hallucinations, paranoid behavior, and nonresponsiveness.
			(5)Like all schedule
			 I drugs, these synthetic drugs are drugs that have a high potential for abuse,
			 have no medical use in the United States, and lack an accepted safe use.
			(6)The passage of the
			 Synthetic Drug Abuse Prevention Act of 2012 was an important step in reducing
			 the access of teens and young adults to dangerous and addictive synthetic
			 drugs.
			(7)New synthetic
			 drugs are being manufactured that contain chemical compounds not found on
			 schedule I, as set forth in section 202(c) of the Controlled Substances Act (21
			 U.S.C. 812(c)), that nevertheless mimic or enhance the effects of controlled
			 substances like methamphetamine, marijuana, ecstasy, and LSD.
			(8)Hundreds,
			 potentially thousands, of teens and young adults will be admitted into
			 emergency rooms around the country from complications caused by the ingestion
			 of the next breed of harmful, synthetic drugs.
			(9)It is the sense of
			 the Congress that there is an urgent need, particularly among teens, young
			 adults, and parents, to raise awareness about the dangers of these new
			 synthetic drugs.
			3.Increasing public
			 awareness of dangers of synthetic drugs through national youth antidrug media
			 campaignSection 709 of the
			 Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C.
			 1708) is amended—
			(1)in subsection
			 (a)(3), by inserting and synthetic drug use after illegal
			 drug use; and
			(2)by redesignating
			 subsection (l) as subsection (m) and inserting after subsection (k) the
			 following new subsection:
				
					(l)DefinitionsFor
				purposes of this section:
						(1)DrugThe
				term drug has the meaning given such term in section 702(3) and
				includes a synthetic drug.
						(2)Synthetic
				drugThe term synthetic drug means an artificially
				produced substance that, as determined by the Director, is an analog or
				derivative of a controlled substance (as defined in section 102(6) of the
				Controlled Substances Act (21 U.S.C. 802(6)), but is not itself a controlled
				substance.
						.
			
